           Case 1:20-cr-00127-GHW Document 33 Filed 05/15/20 Page 1 of 1


                                                                           USDC SDNY
UNITED STATES DISTRICT COURT                                               DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                              ELECTRONICALLY FILED
 ------------------------------------------------------------- X           DOC #:
                                                               :           DATE FILED: 5/15/20
 UNITED STATES,                                                :
                                                               :
                                                               :
                              -v-                              :
                                                               :             1:20-cr-127-GHW
 CHRISTIAN IRIZARRY, and                                       :
 ANTONIO REYES,                                                :                ORDER
                                                               :
                                              Defendants. :
 ------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         The Court has been informed of allegations that Defendant Antonio Reyes has violated the

terms of his pre-trial release by leaving his residence without authorization on May 10, 2020. The

Court expects to hold a bail review hearing for Mr. Reyes on May 18, 2020 or May 19, 2020. In

order to facilitate the scheduling of the conference, the Court requests that counsel for the

defendant consult with Mr. Reyes regarding his willingness to consent to conducting the hearing

remotely—either by teleconference or Skype videoconference. Counsel for the defendant is directed

to provide that information to the Court no later than 5:00 p.m. on May 15, 2020. Counsel for both

the United States and the defendant may also inform the Court of any periods of time on May 18,

2020 or May 19, 2020 when they are not available to participate in a conference.

         SO ORDERED.

Dated: May 14, 2020
                                                                   __________________________________
                                                                          GREGORY H. WOODS
                                                                         United States District Judge
